UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2016 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State of incorporation) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $0.01 par value per share, 3,956,207 shares outstanding as of the close of business May 13, 2016. TABLE OF CONTENTS PART I- FINANCIAL INFORMATION 1 Item 1: Consolidated Financial Statements 1 Consolidated Balance Sheets (Unaudited) 1 Consolidated Statements Of Operations (Unaudited) 2 Consolidated Statements Of Comprehensive Income (Unaudited) 3 Consolidated Statements Of Shareholders’ Equity (Unaudited) 4 Consolidated Statements Of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3: Quantitative and Qualitative Disclosures about Market Risk 47 Item 4: Controls and Procedures 50 PART II - OTHER INFORMATION 51 Item 1: Legal Proceedings 51 Item 1A: Risk Factors 51 Item 6: Exhibits 51 SIGNATURES 53 PART I- FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2016 December 31, 2015 (in thousands, except shares and per share amounts) ASSETS Cash and due from banks: Noninterest bearing deposits and cash $ 2,931 $ 2,588 Interest bearing deposits 64,075 82,812 Total cash and cash equivalents 67,006 85,400 Securities: Available for sale securities, at fair value (Note 2) 28,735 29,377 Other Investments 4,450 4,450 Federal Reserve Bank stock, at cost 2,099 2,075 Federal Home Loan Bank stock, at cost 6,570 6,570 Total securities 41,854 42,472 Loans receivable (net of allowance for loan losses: 2016: $5,247 2015: $5,242) (Note 3) 479,936 479,127 Accrued interest and dividends receivable 2,075 2,010 Premises and equipment, net 29,790 29,421 Deferred tax asset (Note 6) 13,354 13,763 Other assets 1,740 1,338 Total assets $ 635,755 $ 653,531 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits (Note 4): Noninterest bearing deposits $ 79,483 $ 85,065 Interest bearing deposits 346,154 361,982 Total deposits 425,637 447,047 Federal Home Loan Bank borrowings (Note 8) 134,900 132,000 Junior subordinated debt owed to unconsolidated trust (Note 8) 8,248 8,248 Note Payable (Note 8) 1,893 1,939 Accrued expenses and other liabilities 2,771 2,833 Total liabilities 573,449 592,067 Shareholders' equity (Note 7) Preferred stock, no par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 100,000,000 shares authorized; 2016: 3,957,377 shares issued; 3,956,207 shares outstanding. 2015 : 3,957,377 shares issued; 3,956,207 shares outstanding 40 40 Additional paid-in capital 106,722 106,568 Accumulated deficit ) ) Less: Treasury stock, at cost: 2016 and 2015, 1,170 shares ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity 62,306 61,464 Total liabilities and shareholders' equity $ 635,755 $ 653,531 See Accompanying Notes to Consolidated Financial Statements. 1 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (in thousands, except per share amounts) Interest and Dividend Income Interest and fees on loans $ 5,840 $ 5,546 Interest on investment securities 142 116 Dividends on investment securities 86 57 Other interest income 41 29 Total interest and dividend income 6,109 5,748 Interest Expense Interest on deposits 473 529 Interest on Federal Home Loan Bank borrowings 121 71 Interest on subordinated debt 82 71 Interest on other borrowings 8 - Total interest expense 684 671 Net interest income 5,425 5,077 Provision for Loan Losses - 250 Net interest income after provision for loan losses 5,425 4,827 Non-Interest Income Loan application, inspection & processing fees 67 50 Fees and service charges 151 174 Rental Income 103 88 Other income 89 82 Total non-interest income 410 394 Non-Interest Expense Salaries and benefits 2,550 2,344 Occupancy and equipment expense 780 955 Data processing expense 285 250 Advertising and promotional expenses 117 50 Professional and other outside services 409 569 Loan administration and processing expenses 8 22 Regulatory assessments 147 154 Insurance expense 55 81 Material and communications 93 81 Other operating expenses 320 225 Total non-interest expense 4,764 4,731 Income before income taxes 1,071 490 Expense for income taxes 418 201 Net income $ 653 $ 289 Basic income per share $ 0.17 $ 0.07 Diluted income per share $ 0.16 $ 0.07 See Accompanying Notes to Consolidated Financial Statements. 2 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, (in thousands) Net income $ 653 $ 289 Other comprehensive income : Unrealized holding gains on securities, net of taxes of $21 and $104 respectively: 35 163 Total Other comprehensive income 35 163 Total comprehensive income $ 688 $ 452 See Accompanying Notes to Consolidated Financial Statements. 3 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands, except shares) Accumulated Additional Other Number of Common Paid-In Accumulated Treasury Comprehensive Shares Stock Capital Deficit Stock Loss Total Three months ended March 31, 2016 Balance at December 31, 2015 3,956,207 $ 40 $ 106,568 $ ) $ ) $ ) $ 61,464 Net income - - - 653 - - 653 Unrealized holding gain on available for sale securities, net of taxes - 35 35 Total comprehensive income - 688 Share-based compensation expense - - 154 - - - 154 Issuance of restricted stock - Balance, March 31, 2016 3,956,207 $ 40 $ 106,722 $ ) $ ) $ ) $ 62,306 Three months ended March 31, 2015 Balance at December 31, 2014 3,924,192 $ 39 $ 106,108 $ ) $ ) $ ) $ 58,735 Net Income - - - 289 - - 289 Unrealized holding gain on available for sale securities, net of taxes - 163 163 Total comprehensive income - 452 Share-based compensation expense - - 114 - - - 114 Issuance of restricted stock 2,940 - Balance, March 31, 2015 3,927,132 $ 39 $ 106,222 $ ) $ ) $ ) $ 59,301 See Accompanying Notes to Consolidated Financial Statements. 4 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2016 2015 (in thousands) Cash Flows from Operating Activities: Net income $ 653 $ 289 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of investment premiums 32 58 Amortization and accretion of purchase loan premiums and discounts, net 28 127 Provision for loan losses - 250 Depreciation and amortization 299 246 Share-based compensation 154 114 Deferred income taxes 387 201 Changes in assets and liabilities: (Increase) decrease in net deferred loan costs ) 139 Increase in accrued interest and dividends receivable ) ) Increase in other assets ) ) Decrease in accrued expenses and other liabilities ) ) Net cash provided by operating activities 1,014 1,078 Cash Flows from Investing Activities: Principal repayments on available for sale securities 666 1,153 (Purchases) redemptions of Federal Reserve Bank stock ) 38 Increase in loans ) ) Purchase of bank premises and equipment, net ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Net (decrease) increase in deposits ) 14,074 Increase in FHLB borrowings 2,900 - Repayment of Note Payable ) - Net cash used in financing activities ) 14,074 Net decrease in cash and cash equivalents ) ) Cash and Cash Equivalents: Beginning 85,400 73,258 Ending $ 67,006 $ 65,958 Supplemental Disclosures of Cash Flow Information Interest paid $ 630 $ 586 Income taxes paid $ - $ 3 See Accompanying Notes to Consolidated Financial Statements. 5 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1: Basis of Financial Statement Presentation The Consolidated Balance Sheet at December31,2015 has been derived from the audited financial statements of Patriot National Bancorp, Inc. (the “Company”) at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Effective March 31, 2016 the Company has reclassified loans secured by 1-4 Family Non-owner occupied real estate to “Residential” from the “Commercial and Industrial” classification. Amounts presented for prior periods have been reclassified for consistency with the current period. See Note 3: Loans Receivable and Allowance for Loan Losses for additional information. The accompanying unaudited financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying consolidated financial statements and related notes should be read in conjunction with the previously filed audited financial statements of the Company and notes thereto for the year ended December31,2015. The information furnished reflects, in the opinion of management, all normal recurring adjustments necessary for a fair presentation of the results for the interim periods presented. The results of operations for the three months ended March 31, 2016 are not necessarily indicative of the results of operations that may be expected for the remainder of 2016. 6 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 2: Investment Securities The amortized cost, gross unrealized gains and losses and approximate fair values of available-for-sale securities at March 31, 2016 and December 31, 2015 are as follows: Gross Gross (in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value March 31, 2016: U.S. Government agency bonds $ 5,000 $ - $ ) $ 4,989 U. S. Government agency mortgage-backed securities 12,927 - ) 12,849 Corporate bonds 9,000 - ) 8,897 Subordinated Notes 2,000 - - 2,000 $ 28,927 $ - $ ) $ 28,735 December 31, 2015: U. S. Government agency bonds $ 5,000 $ - $ ) $ 4,954 U. S. Government agency mortgage-backed securities 13,625 - ) 13,413 Corporate bonds 9,000 71 ) 9,010 Subordinated Notes 2,000 - - 2,000 $ 29,625 $ 71 $ ) $ 29,377 7 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table presents the gross unrealized loss and fair value of the Company’s available-for-sale securities, aggregated by the length of time the individual securities have been in a continuous loss position, at March 31, 2016 and December 31, 2015: Less Than 12 Months 12 Months or More Total (in thousands) Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss March 31, 2016: U.S. Government agency bonds $ 4,989 $ ) $ - $ - $ 4,989 $ ) U. S. Government agency mortgage - backed securities 2,698 (7 ) 10,151 ) 12,849 ) Corporate bonds - - 8,897 ) 8,897 ) Totals $ 7,687 $ ) $ 19,048 $ ) $ 26,735 $ ) December 31, 2015: U. S. Government agency bonds $ 4,954 $ ) $ - $ - $ 4,954 $ ) U. S. Government agency mortgage - backed securities 2,863 ) 10,550 ) 13,413 ) Corporate bonds - - 5,939 ) 5,939 ) Totals $ 7,817 $ ) $ 16,489 $ ) $ 24,306 $ ) At March 31, 2016, ten of eleven available-for-sale securities had unrealized losses of 0.7% from the total amortized cost. At December31,2015, ten out of eleven available-for-sale securities had unrealized losses of 1.3% from the total amortized cost. The Company performs a quarterly analysis of those securities that are in an unrealized loss position to determine if those losses qualify as other-than-temporary impairments. This analysis considers the following criteria in its determination: the ability of the issuer to meet its obligations, management’s plans and ability to maintain its investment in the security, the length of time and the amount by which the security has been in a loss position, the interest rate environment, the general economic environment and prospects or projections for improvement or deterioration. Management believes that none of the unrealized losses on available-for-sale securities noted above are other than temporary due to the fact that they relate to market interest rate changes on U.S. Government agency debt, corporate debt and mortgage-backed securities issued by U.S.Government agencies. Management considers the issuers of the securities to be financially sound, the corporate bonds are investment grade and the Company expects to receive all contractual principal and interest related to these investments. Because the Company does not intend to sell the investments, and it will not be required to sell the investments before recovery of their amortized cost basis, which may be at maturity, the Company does not consider those investments to be other-than-temporarily impaired at March 31, 2016. 8 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The amortized cost and fair value of available-for-sale debt securities at March 31, 2016 by contractual maturity are presented below. Actual maturities of mortgage-backed securities may differ from contractual maturities because the mortgages underlying the securities may be prepaid without any penalties. The actual maturities will also differ from contractual maturities because issuers of certain securities retain early call or prepayment rights. (in thousands) Amortized Cost Fair Value Maturity: Due after five years through ten years $ 16,000 $ 15,886 U.S. Government agency mortgage-backed securities 12,927 12,849 Total $ 28,927 $ 28,735 At March 31, 2016 and December 31, 2015, securities of $5.2 million and $5.5 million respectively, were pledged with the Federal Reserve Bank of New York primarily to secure municipal deposits. There were no sales of available-for-sale securities in either the three months ended March 31, 2016 or the three months ended March 31, 2015. 9 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 3: Loans Receivable and Allowance for Loan Losses A summary of the Company’s loan portfolio at March 31, 2016 and December 31, 2015 is as follows: (in thousands) March 31, December 31, Commercial and Industrial $ 61,027 $ 59,752 Commercial Real Estate 243,823 245,828 Construction 21,748 15,551 Construction to permanent- CRE 3,638 4,880 Residential 108,111 110,837 Consumer/Other 46,836 47,521 Total Loans 485,183 484,369 Allowance for loan losses ) ) Loans receivable, net $ 479,936 $ 479,127 Amounts presented for December 31, 2015 include $28.2 million of loans secured by 1-4 Family Non-owner Occupied real estate in the Residential category, reclassified from commercial and Industrial for consistency with the March 31, 2016 presentation. The Company's lending activities are conducted principally in Fairfield and New Haven Counties in Connecticut and Westchester County in New York, and the five Boroughs of New York City. The Company originates commercial real estate loans, commercial business loans, and a variety of consumer loans. In addition, the Company previously had originated loans on residential real estate. All residential and commercial mortgage loans are collateralized primarily by first or second mortgages on real estate. The ability and willingness of borrowers to satisfy their loan obligations is dependent to some degree on the status of the regional economy as well as upon the regional real estate market. Accordingly, the ultimate collectability of a substantial portion of the loan portfolio and the recovery of a substantial portion of any resulting real estate acquired is susceptible to changes in market conditions. The Company has established credit policies applicable to each type of lending activity in which it engages, evaluates the creditworthiness of each customer and, in most cases, extends credit of up to 75% of the market value of the collateral for commercial real estate at the date of the credit extension depending on the Company's evaluation of the borrowers' creditworthiness and type of collateral and up to 80% for multi–family real estate. In the case of construction loans, the maximum loan-to-value is 75% of the “as completed” appraised value. The appraised value of collateral is monitored on an ongoing basis and additional collateral is requested when warranted. Real estate is the primary form of collateral. Other important forms of collateral are accounts receivable, inventory, other business assets, marketable securities and time deposits. Risk characteristics of the Company’s portfolio classes include the following: Commercial and Industrial Loans – The Company’s commercial and industrial loan portfolio consists primarily of commercial business loans and lines of credit to businesses and professionals. These loans are usually made to finance accounts receivable, the purchase of inventory or new or used equipment and for other short or long-term working capital purposes. These loans are generally secured by business assets, but are also occasionally offered on an unsecured basis. In granting this type of loan, the Company primarily looks to the borrower’s cash flow as the source of repayment with collateral and personal guarantees, where obtained, as a secondary source. Payments on such loans are often dependent upon the successful operation of the underlying business involved. Repayment of such loans may therefore be negatively impacted by adverse changes in economic conditions, management’s inability to effectively manage the business, claims of others against the borrower’s assets which may take priority over the Company’s claims against assets, death or disability of the borrower or loss of markets for the borrower’s products or services. 10 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Commercial Real Estate Loans – In underwriting commercial real estate loans, the Company evaluates both the prospective borrower’s ability to make timely payments on the loan and the value of the property securing the loans. Repayment of such loans may be negatively impacted should the borrower default or should there be a substantial decline in the value of the property securing the loan or decline in general economic conditions. Where the owner occupies the property, the Company also evaluates the business ability to repay the loan on a timely basis. In addition, the Company may require personal guarantees, lease assignments and/or the guarantee of the operating company when the property is owner occupied. Construction Loans – Construction loans are short-term loans (generally up to 18 months) secured by land for both residential and commercial development. The loans are generally made for acquisition and improvements. Funds are disbursed as phases of construction are completed. Included in this category are loans to construct single family homes where no contract of sale exists. These loans are based upon the experience and the financial strength of the builder, the type and location of the property and other factors. Construction loans are generally personally guaranteed by the principal(s). Repayment of such loans may be negatively impacted by the builders’ inability to complete construction, by a downturn in the new construction market, by a significant increase in interest rates or by decline in general economic conditions. Construction to Perm- CRE – One time close of a construction facility converting to an amortizing mortgage loan typically upon an event which would include a certificate of occupancy as well as stabilization defined as cash flow sufficient to support a pre-defined minimum debt coverage ratio as well as other conditions and covenants particular to the loan type. The construction facility would typically carry a floating rate then upon conversion to amortization will reset at a predetermined spread over FHLB with a minimum interest rate. Residential Real Estate Loans – Home equity loans secured by real estate properties are offered by the Company. The Company no longer offers residential mortgages, having exited this business in 2013. Repayment of residential real estate loans may be negatively impacted should the borrower have financial difficulties, should there be a significant decline in the value of the property securing the loan or should there be decline in general economic conditions. Consumer/ Other Loans – The Company also offers installment loans, credit cards, consumer overdraft and reserve lines of credit to individuals. Repayments of such loans are often dependent on the personal income of the borrower which may be negatively impacted by adverse changes in economic conditions. The Company does not place a high emphasis on originating these types of loans. The Company does not have any lending programs commonly referred to as subprime lending. Subprime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burdened ratios. 11 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three months and ended March 31, 2016. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended March 31, 2016 Commercial and Industrial Commercial Real Estate Construction Construction to Permanent Residential Consumer/ Other Unallocated Total Allowance for loan losses: Beginning Balance $ 1,027 $ 1,970 $ 486 $ 123 $ $ 677 $ 219 $ 5,242 Charge-offs - (5 ) - - (5 ) Recoveries 9 - 1 - 10 Provision 47 ) 164 (2 ) ) ) (2 ) - Ending Balance $ 1,083 $ 1,943 $ 650 $ 121 $ 624 $ 609 $ 217 $ 5,247 Ending balance: individuallyevaluated for impairment $ 737 $ - $ - $ - $ - $ 2 $ - $ 739 Ending balance: collectively evaluated for impairment 346 1,943 650 121 624 607 217 4,508 Total Allowance for Loan Losses $ 1,083 $ 1,943 $ 650 $ 121 $ 624 $ 609 $ 217 $ 5,247 March 31, 2016 Total Loans ending balance $ 61,027 $ 243,823 $ 21,748 $ 3,638 $ 108,111 $ 46,836 $ - $ 485,183 Ending balance: individually evaluated for impairment $ 2,977 $ 8,521 $ - $ - $ 4,535 $ 548 $ - $ 16,581 Ending balance: collectively evaluated for impairment $ 58,050 $ 235,302 $ 21,748 $ 3,638 $ 103,576 $ 46,288 $ - $ 468,602 12 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three months and ended March 31, 2015. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended March 31, 2015 Commercial and Industrial Commercial Real Estate Construction Construction to Permanent Residential Consumer/ Other Unallocated Total Allowance for loan losses: Beginning Balance $ 1,918 $ 1,419 $ 63 $ 215 $ 831 $ 478 $ - $ 4,924 Charge-offs - (3 ) (7 ) - ) Recoveries 16 - - 5 - 8 - 29 Provision ) 605 159 ) ) 232 18 250 Ending Balance $ 1,297 $ 2,024 $ 222 $ 191 $ 730 $ 711 $ 18 $ 5,193 December 31, 2015 Ending balance: individually evaluated for impairment $ - $ - $ - $ - $ - $ 3 $ - $ 3 Ending balance: collectively evaluated for impairment 1,027 1,970 486 123 740 674 219 5,239 Total Allowance for Loan Losses $ 1,027 $ 1,970 $ 486 $ 123 $ 740 $ 677 $ 219 $ 5,242 Total Loans ending balance $ 59,752 $ 245,828 $ 15,551 $ 4,880 $ 110,837 $ 47,521 $ - $ 484,369 Ending balance: individually evaluated for impairment - 7,745 - - 4,556 550 - 12,851 Ending balance: collectively evaluated for impairment $ 59,752 $ 238,083 $ 15,551 $ 4,880 $ 106,281 $ 46,971 $ - $ 471,518 December 31, 2015 loan classifications have been revised to be consistent with the March 31, 2016 categorizations. The Company monitors the credit quality of its loans receivable in an ongoing manner. Credit quality is monitored by reviewing certain credit quality indicators, including loan to value ratios, debt service coverage ratios and credit scores. The Company has a risk rating system as part of the risk assessment of its loan portfolio. The Company’s lending officers are required to assign a risk rating to each loan in their portfolio at origination, which is ratified or modified by the Loan Committee to which the loan is submitted for approval. When the lender learns of important financial developments, the risk rating is reviewed accordingly, and adjusted if necessary. Similarly, the Loan Committee can adjust a risk rating. The Company employs a loan officer whose responsibility is to independently review the ratings annually for all commercial credits over $250,000. The Company uses an independent third party loan reviewer who performs quarterly reviews of a sample of loans, validating the Company’s risk ratings assigned to such loans. Any upgrades or downgrades to classified loans must be approved by the Management Loan Committee. 13 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) When assigning a risk rating to a loan, management utilizes the Bank’s internal eleven-point risk rating system. An asset is considered “special mention” when it has a potential weakness based on objective evidence, but does not currently expose the Company to sufficient risk to warrant classification in one of the following categories: ● An asset is considered “substandard” if it is not adequately protected by the current net worth and paying capacity of the obligor or the collateral pledged, if any. Substandard assets have well defined weaknesses based on objective evidence, and are characterized by the “distinct possibility” that the Company will sustain “some loss” if the deficiencies are not corrected. ● Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Charge–off generally commences after the loan is classified “doubtful” to reduce the loan to its recoverable balance. If the account is classified as “loss”, the full balance is charged off regardless of the potential recovery from the sale of the collateral. That amount is recognized as a recovery after the collateral is sold. In accordance with FFIEC (“Federal Financial Institutions Examination Council”) published policies establishing uniform criteria for the classification of retail credit based on delinquency status, “Open-end” credits are charged-off when 180 days delinquent and “Closed-end” credits are charged-off when 120 days delinquent. 14 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) I ncluded in loans receivable are loans for which the accrual of interest income has been discontinued due to deterioration in the financial condition of the borrowers. The unpaid principal balances of loans on nonaccrual status and considered impaired were $5.4 million at March 31, 2016 and $1.6 million at December 31, 2015. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $139,000 of additional income during the quarter ended March 31, 2016 and $4,000 during the quarter ended March 31, 2015. The following table sets forth the detail, and delinquency status, of non-accrual loans at March 31, 2016 : (in thousands) Non-Accrual Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Non-Accrual Loans Commercial & Industrial Pass $ - $ - $ - $ - $ - $ - Substandard - - 2,977 2,977 - 2,977 Total Commercial & Industrial $ - $ - $ 2,977 $ 2,977 $ - $ 2,977 Commercial Real Estate Substandard $ - $ - $ 840 $ 840 $ - $ 840 Total Commercial Real Estate $ - $ - $ 840 $ 840 $ - $ 840 Residential Real Estate Substandard $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Total Residential Real Estate $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Consumer Substandard $ - $ - $ 2 $ 2 $ - $ 2 Total Consumer $ - $ - $ 2 $ 2 $ - $ 2 Total $ - $ - $ 5,409 $ 5,409 $ - $ 5,409 Generally, loans are placed on non-accruing status when they become 90 days or more delinquent, and remain on non-accrual status until they are brought current, have at least six months of performance under the loan terms, and factors indicating reasonable doubt about the timely collection of payments no longer exist. Therefore, loans may be current in accordance with their loan terms, or may be less than 90 days delinquent and still be on a non-accruing status. At March 31, 2016, 5 loans were on non-accrual status totaling $5.4 million, representing 4 relationships. For these 5 loans a specific reserve of $739,000 has been established. 15 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail, and delinquency status, of non-accrual loans and past due loans at December 31, 2015: (in thousands) Non-Accrual Loans 30-59 Days Past Due 60-89 Days Past Due 90 Days or More past due Total Past Due Current Total Non-Accrual Loans Commercial & Industrial Pass $ - $ - $ - $ - $ - $ - Substandard - Total Commercial & Industrial $ - $ - $ - $ - $ - $ - Commercial Real Estate Substandard $ - $ - $ - $ - $ - $ - Total Commercial Real Estate $ - $ - $ - $ - $ - $ - Residential Real Estate Substandard $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Total Residential Real Estate $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Consumer/ Other Substandard $ - $ - $ 3 $ 3 $ - $ 3 Total Consumer / Other $ - $ - $ 3 $ 3 $ - $ 3 Total $ - $ - $ 1,593 $ 1,593 $ - $ 1,593 16 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at March 31, 2016. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Performing Loans Total Non-Accrual Loans Total Loans Commercial & Industrial Pass $ - $ - $ - $ - $ 58,045 $ 58,045 $ - $ 58,045 Special Mention - Substandard - 5 5 2,977 2,982 Total Commercial & Industrial $ - $ - $ - $ - $ 58,050 $ 58,050 $ 2,977 $ 61,027 Commercial Real Estate Pass $ 5,750 $ - $ - $ 5,750 $ 230,306 $ 236,056 $ - $ 236,056 Special Mention - 624 - 624 4,658 5,282 - 5,282 Substandard - 1,645 1,645 840 2,485 Total Commercial Real Estate $ 5,750 $ 624 $ - $ 6,374 $ 236,609 $ 242,983 $ 840 $ 243,823 Construction Pass $ - $ - $ - $ - $ 21,748 $ 21,748 $ - $ 21,748 Total Construction $ - $ - $ - $ - $ 21,748 $ 21,748 $ - $ 21,748 Construction to Permanent Pass $ - $ - $ - $ - $ 3,638 $ 3,638 $ - $ 3,638 Total Construction to Permanent $ - $ - $ - $ - $ 3,638 $ 3,638 $ - $ 3,638 Residential Real Estate Pass $ - $ - $ - $ - $ 106,521 $ 106,521 $ - $ 106,521 Substandard - 1,590 1,590 Total Residential Real Estate $ - $ - $ - $ - $ 106,521 $ 106,521 $ 1,590 $ 108,111 Consumer/ Other Pass $ 3 $ - $ - $ 3 $ 46,831 $ 46,834 $ 2 $ 46,836 Total Consumer/ Other $ 3 $ - $ - $ 3 $ 46,831 $ 46,834 $ 2 $ 46,836 Total Pass $ 5,753 $ - $ - $ 5,753 $ 467,089 $ 472,842 $ 2 $ 472,844 Special Mention - 624 - 624 4,658 5,282 - 5,282 Substandard - 1,650 1,650 5,409 7,059 Grand Total $ 5,753 $ 624 $ - $ 6,377 $ 473,397 $ 479,774 $ 5,409 $ 485,183 17 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at December 31, 2015. (in thousands) Performing (Accruing) Loans 30-59 Days Past Due 60-89 Days Past Due 90 Days or More past due Total Past Due Current Total Performing Loans Total Non-Accrual Loans Total Loans Commercial & Industrial Pass $ 43 $ 605 $ 520 $ 1,168 $ 55,600 $ 56,768 $ - $ 56,768 Special Mention - Substandard 2,977 - - 2,977 7 2,984 - 2,984 Total Commercial & Industrial $ 3,020 $ 605 $ 520 $ 4,145 $ 55,607 $ 59,752 $ - $ 59,752 Commercial Real Estate Pass $ - $ - $ - $ - $ 237,996 $ 237,996 $ - $ 237,996 Special Mention - 5,322 5,322 - 5,322 Substandard 840 - - 840 1,670 2,510 - 2,510 Total Commercial Real Estate $ 840 $ - $ - $ 840 $ 244,988 $ 245,828 $ - $ 245,828 Construction Pass $ - $ - $ - $ - $ 15,551 $ 15,551 $ - $ 15,551 Total Construction $ - $ - $ - $ - $ 15,551 $ 15,551 $ - $ 15,551 Construction to Permanent Pass $ - $ - $ - $ - $ 4,880 $ 4,880 $ - $ 4,880 Special Mention - Substandard - Total Construction to Permanent $ - $ - $ - $ - $ 4,880 $ 4,880 $ - $ 4,880 Residential Real Estate Pass $ 154 $ 87 $ 1,517 $ 1,758 $ 107,489 $ 109,247 $ - $ 109,247 Special Mention - Substandard - 1,590 1,590 Total Residential Real Estate $ 154 $ 87 $ 1,517 $ 1,758 $ 107,489 $ 109,247 $ 1,590 $ 110,837 Consumer/ Other Pass $ 309 $ 2 $ 9 $ 320 $ 47,198 $ 47,518 $ - $ 47,518 Special Mention - Substandard - 3 3 Total Consumer/ Other $ 309 $ 2 $ 9 $ 320 $ 47,198 $ 47,518 $ 3 $ 47,521 Total Pass $ 506 $ 694 $ 2,046 $ 3,246 $ 468,714 $ 471,960 - $ 471,960 Special Mention - 5,322 5,322 - 5,322 Substandard 3,817 - - 3,817 1,677 5,494 1,593 7,087 Grand Total $ 4,323 $ 694 $ 2,046 $ 7,063 $ 475,713 $ 482,776 $ 1,593 $ 484,369 December 31, 2015 loan balances have been reclassified to be consistent with the March 31, 2016 presentation, (See Note 3.) 18 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Impaired Loans Impaired loans consist of non-accrual loans, TDRs, and loans previously classified as TDRs that have been upgraded. The Company’s most recent impairment analysis resulted in identification of $16.6 million of impaired loans, for which specific reserves of $739,000 were required at March 31, 2016, compared to $12.9 million of impaired loans at December 31, 2015, for which specific reserves of $3,000 were required. Loans that did not require specific reserves have sufficient collateral values, less costs to sell, supporting the carrying balances of the loans. In some cases, there may be no specific reserves because the Company already charged-off the specific impairment. Once a borrower is in default, the Company is under no obligation to advance additional funds on unused commitments. Troubled Debt Restructurings On a case-by-case basis, the Company may agree to modify the contractual terms of a borrower’s loan to assist customers who may be experiencing financial difficulty. If the borrower is experiencing financial difficulties and a concession has been made, the loan is classified as a troubled debt restructured loan. For the three months ended March 31, 2016 and 2015, there were no loans modified as a “troubled debt restructuring”. At March 31, 2016 and December 31, 2015, there were no commitments to advance additional funds under troubled debt restructured loans. Substantially all of our troubled debt restructured loan modifications involve lowering the monthly payments on such loans through either a reduction in interest rate below market rate, an extension of the term of the loan, or a combination of these two methods. These modifications rarely result in the forgiveness of principal or accrued interest. In addition, we frequently obtain additional collateral or guarantor support when modifying commercial loans. If the borrower had demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. All troubled debt restructurings are classified as impaired loans, which are individually evaluated for impairment. 19 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of March 31, 2016: (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial & Industrial $ - $ 96 $ - Commercial Real Estate 8,521 9,027 - Construction - 287 - Residential 4,535 5,538 - Consumer/ Other 546 632 - Other - - - Total: $ 13,602 $ 15,580 $ - With an allowance recorded: Commercial & Industrial $ 2,977 $ 2,977 $ 737 Commercial Real Estate - - - Construction - - - Residential - - - Consumer/ Other 2 2 2 Total: $ 2,979 $ 2,979 $ 739 Commercial & Industrial $ 2,977 $ 3,073 $ 737 Commercial Real Estate 8,521 9,027 - Construction - 287 - Residential 4,535 5,538 - Consumer/ Other 548 634 2 Total: $ 16,581 $ 18,559 $ 739 20 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of December 31, 2015: (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial & Industrial $ - $ 96 $ - Commercial Real Estate 7,745 8,259 - Construction - 287 - Construction to Permanent - - - Residential 4,556 5,559 - Consumer/ Other 547 633 - Total: $ 12,848 $ 14,834 $ - With an allowance recorded: Consumer 3 3 3 Total: $ 3 $ 3 $ 3 Commercial & Industrial $ - $ 96 $ - Commercial Real Estate 7,745 8,259 - Construction - 287 - Residential 4,556 5,559 - Consumer/ Other 550 636 3 Total: $ 12,851 $ 14,837 $ 3 21 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following tables summarize additional information regarding impaired loans for the three months ended March 31, 2016 and 2015. Three Months Ended March 31 (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial & Industrial $ - $ - $ 1 $ - Commercial Real Estate 7,270 91 8,296 95 Residential 4,542 31 3,525 32 Consumer/ Other 546 5 552 4 Total: $ 12,358 $ 127 $ 12,374 $ 131 With an allowance recorded: Commercial & Industrial $ 2,977 $ - $ - $ - Commercial Real Estate - Residential - Consumer/ Other 2 - 2 - Total: $ 2,979 $ - $ 2 $ - Commercial & Industrial $ 2,977 $ - $ 1 $ - Commercial Real Estate 7,270 91 8,296 95 Residential 4,542 31 3,525 32 Consumer/ Other 548 5 554 4 Total: $ 15,337 $ 127 $ 12,376 $ 131 22 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 4:Deposits The following table is a summary of the Company’s deposits at: March 31, December 31, (in thousands) Non-interest bearing $ 79,483 $ 85,065 Interest bearing NOW 28,913 28,684 Savings 120,051 108,658 Money market 19,007 19,522 Time certificates, less than $250,000 128,490 139,455 Time certificates, $250,000 or more 16,520 17,509 Brokered Deposits 33,173 48,154 Total interest bearing 346,154 361,982 Total Deposits $ 425,637 $ 447,047 Note 5: Share-Based Compensation The Company maintains the Patriot National Bancorp, Inc. 2012 Stock Plan to provide an incentive to directors and employees of the Company by the granting of options, restricted stock awards or phantom stock units. The Plan provides for the issuance of up to 3,000,000 shares of the Company’s common stock subject to certain Plan limitations. As of March 31, 2016, 2,815,000 shares of stock remain available for issuance under the Plan. The vesting of restricted stock awards and options may be accelerated in accordance with terms of the Plan. The Compensation Committee shall determine the vesting of restricted stock awards and stock options. Restricted stock grants are available to directors and employees and generally vest in annual installments over a three, four or five year period from the date of grant. The Company is expensing the grant date fair value of all share-based compensation over the requisite vesting periods on a prorated straight-line basis. During the three months ended March 31, 2016 and March 31, 2015, the Company recorded $154,000 and $114,000 of total stock-based compensation, respectively. During the three months ended March 31, 2016, the Company issued 5,884 shares of restricted stock to directors and 52,200 shares of restricted stock to employees under the 2012 Stock Plan. 23 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following is a summary of the status of the Company’s restricted shares as of March 31, 2016, and changes therein during the period then ended. Number of Shares Awarded Weighted Average Grant Date Fair Value Non-vested at December 31, 2015 55,854 $ 12.83 Granted 58,084 15.25 Non-vested at March 31, 2016 113,938 $ 14.06 Expected future stock award expense related to the non-vested restricted awards as of March 31, 2016, is $1.5 million over an average period of 2.71 years. The Company had no outstanding stock options at March 31, 2016. Note 6: Income Taxes For the three months ended March 31, 2016, the Company recorded income tax expense of $418,000. This compares to income tax expense of $201,000 for the three month ended March 31, 2015. The Company began to recognize income tax expense in the quarter ended December 31, 2014 after the reversal of its deferred tax asset valuation allowance. In the third quarter of fiscal year 2014, the Company released 96.7% of its valuation allowance previously recorded on its net deferred tax assets which resulted in a $16.8 million credit to income tax expense, partially offset by the current income tax expense for the year. Deferred tax assets decreased $ $408,000 from $13.8 million at December 31, 2015 to $13.4 million at March 31, 2016. This decrease was due to deferred taxes being applied to the tax liability on current year taxable income. The Company will continue to evaluate its ability to realize its net deferred tax asset. If future evidence suggests that it is more likely than not that a portion of the deferred tax asset will not be realized, the valuation allowance may be increased 24 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 7: Income per share The Company is required to present basic income per share and diluted income per share in its consolidated statements of operations. Basic income per share amounts are computed by dividing net income by the weighted average number of common shares outstanding. Diluted income per share reflects additional common shares that would have been outstanding if potentially dilutive common shares had been issued, as well as any adjustment to income that would result from the assumed issuance. Potential common shares that may be issued by the Company relate to outstanding restricted stocks and would be determined using the treasury stock method. The Company is also required to provide a reconciliation of the numerator and denominator used in the computation of both basic and diluted income per share. The Company had no outstanding stock options in 2016 and 2015. The following is information about the computation of income per share for the three months ended March 31, 2016 and 2015: Three months ended March 31, 2016 Net Income Weighted Average Common Shares Outstanding Amount Basic Earnings Per Share $ 653,000 3,956,207 $ 0.17 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 32,479 N/A Diluted Earnings Per Share $ 653,000 3,988,686 $ 0.16 Three months ended March 31, 2015 Net Income Weighted Average Common Shares Outstanding Amount Basic Earnings Per Share $ 289,000 3,871,849 $ 0.07 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 17,895 N/A Diluted Earnings Per Share $ 289,000 3,889,744 $ 0.07 25 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 8 : Borrowings Federal Home Loan Bank borrowings The Company is a member of the Federal Home Loan Bank of Boston ("FHLB"). The Company has the ability to borrow from the FHLB based on a certain percentage of the value of the Company’s qualified collateral, as defined in the FHLB Statement of Products Policy, comprised mainly of mortgage-backed securities and loans segregated as collateral for the FHLB. At March 31, 2016 and December 31, 2015, outstanding advances from the FHLB aggregated $134.9 million and $132.0 million respectively. The advances outstanding at March 31, 2016 had maturities ranging from six days to fifty-nine months with rates ranging from 2 basis points to 47 basis points. The FHLB borrowings collateral is a mixture of real estate loans and securities with a book value of $213.2 million. Junior subordinated debt owed to unconsolidated trust The subordinated debentures of $8.2 million are unsecured obligations of the Company and are subordinate and junior in right of payment to all present and future senior indebtedness of the Company. These obligations qualify as Tier 1 capital. The subordinated debentures, which bear interest at three-month LIBOR plus 3.15% (3.78% at March 31, 2016), mature on March 26, 2033. Beginning in the second quarter of 2009, the Company deferred quarterly interest payments on the subordinated debentures for 20 consecutive quarters as permitted under the terms of the debentures. Interest is still being accrued and charged to operations. The Company made a payment of approximately $1.6 million in June 2014, and brought the debt current as of that date. Interest payments have subsequently been deferred at the Company’s option, however, interest expense continued to be recorded. At March 31, 2016 interest owed for the subordinated debt was $510,000. Note Payable In September 2015, the Company executed a $2.0 million Note Payable for the purchase of its Fairfield, CT branch, which had formerly been leased by the Company. The note has a ten-year term and bears interest at a fixed rate of 1.75%. The Company makes interest and principal payments monthly. The note is secured by a first Mortgage Deed and Security Agreement on the property purchased. 26 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 9: Other Comprehensive Income Other comprehensive income, which is comprised solely of the change in unrealized gains and losses on available-for-sale securities, is as follows: Three Months Ended March 31, 2016 (in thousands) Before Tax Amount Tax Effect Net of Tax Amount Unrealized holding gains arising during the period $ 56 $ ) $ 35 Three Months Ended March 31, 2015 Before Tax Amount Tax Effect Net of Tax Amount Unrealized holding gains arising during the period $ 267 $ ) $ 163 27 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 10: Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Company is a party to financial instruments with off-balance-sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit and involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the balance sheet. The contractual amounts of these instruments reflect the extent of involvement the Company has in particular classes of financial instruments. The contractual amount of commitments to extend credit and standby letters of credit represent the total amount of potential accounting loss should: the contracts be fully drawn upon; the customers default; and the value of any existing collateral becomes worthless. The Company uses the same credit policies in approving commitments and conditional obligations as it does for on-balance-sheet instruments and evaluates each customer’s creditworthiness on a case-by-case basis. Management believes that the Company controls the credit risk of these financial instruments through credit approvals, credit limits, monitoring procedures and the receipt of collateral as deemed necessary. Financial instruments whose contractual amounts represent credit risk at March 31, 2016 are as follows: Commitments to extend credit: (in thousands) Future loan commitments $ 11,758 Home equity lines of credit 25,671 Unused lines of credit 20,880 Undisbursed construction loans 26,845 Financial standby letters of credit 1,882 $ 87,036 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments to extend credit generally have fixed expiration dates, or other termination clauses, and may require payment of a fee by the borrower. Since these commitments could expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the customer. Collateral held varies, but may include residential and commercial property, deposits and securities. The Company has established a reserve of $5,000 as of March 31, 2016 for these commitments which are included in accrued expenses and other liabilities. Standby letters of credit are written commitments issued by the Company to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Guarantees that are not derivative contracts are recorded on the Company’s consolidated balance sheet at their fair value at inception. Any instruments deemed to be derivatives would be accounted for as a fair value or cash flow hedge as appropriate. 28 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 11: Regulatory and Operational Matters The Company’s and the Bank’s capital and capital ratios at March 31, 2016 and December 31, 2015 were: Capital Requirements Actual Minimum Minimum with Capital Buffer Well Capitalized (dollars in thousands) Amount Ratio Amount Ratio Amount Ratio Amount Ratio March 31, 2016 The Company: Tier 1 Leverage Capital (to Average Assets) $ 60,086 % $ 24,531 % N/A N/A N/A N/A Common Equity Tier 1 Capital (to Risk Weighted Assets) 52,086 % 23,361 % N/A N/A N/A N/A Tier 1 Capital (to Risk Weighted Assets) 60,086 % 31,148 % N/A N/A N/A N/A Total Capital (to Risk Weighted Assets) 65,341 % 41,531 % N/A N/A N/A N/A The Bank: Tier 1 Leverage Capital (to Average Assets) $ 61,027 % $ 24,544 % N/A N/A $ 30,679 % Common Equity Tier 1 Capital (to Risk Weighted Assets) 61,027 % 23,296 % 26,531 % 33,649 % Tier 1 Capital (to Risk Weighted Assets) 61,027 % 31,061 % 34,296 % 41,414 % Total Capital (to Risk Weighted Assets) 66,282 % 41,414 % 44,650 % 51,768 % December 31, 2015 The Company: Total Capital (to Risk Weighted Assets) $ 59,595 % $ 24,401 % N/A N/A N/A N/A Common Equity Tier 1 Capital (to Risk Weighted Assets) 51,595 % 23,119 % N/A N/A N/A N/A Tier 1 Capital (to Risk Weighted Assets) 59,595 % 30,826 % N/A N/A N/A N/A Tier 1 Capital (to Average Assets) 64,845 % 41,101 % N/A N/A N/A N/A The Bank: Total Capital (to Risk Weighted Assets) $ 59,958 % $ 24,393 % N/A N/A $ 30,491 % Common Equity Tier 1 Capital (to Risk Weighted Assets) 59,958 % 23,029 % N/A N/A 33,265 % Tier 1 Capital (to Risk Weighted Assets) 59,958 % 30,706 % N/A N/A 40,941 % Tier 1 Capital (to Average Assets) 65,207 % 40,941 % N/A N/A 51,177 % Under the final capital rules that became effective on January 1, 2015, there was a requirement for a common equity Tier 1 capital conservation buffer of 2.5% of risk-weighted assets which is in addition to the other minimum risk-based capital standards in the rule. Institutions that do not maintain this required capital buffer will become subject to progressively more stringent limitations on the percentage of earnings that can be paid out in dividends or used for stock repurchases and on the payment of discretionary bonuses to senior executive management. The capital buffer requirement is being phased in over three years beginning in 2016. We have included the 0.625% increase for 2016 in our minimum capital adequacy ratios in the table above. The capital buffer requirement effectively raises the minimum required common equity Tier 1 capital ratio to 7.0%, the Tier 1 capital ratio to 8.5%, and the total capital ratio to 10.5% on a fully phased-in basis on January 1, 2019. Management believes that, as of March 31, 2016, the Company would meet all capital adequacy requirements under the Basel III Capital Rules on a fully phased-in basis as if all such requirements were currently in effect. 29 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 12: Fair Value and Interest Rate Risk The Company uses fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. A fair value hierarchy has been established that prioritizes the inputs used to measure fair value, requiring entities to maximize the use of observable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs generally require significant management judgment. The three levels within the fair value hierarchy are as follows: ● Level 1- Unadjusted quoted market prices for identical assets or liabilities in active markets that the entity has the ability to access at the measurement date (such as active exchange-traded equity securities and certain U.S. and government agency debt securities). ● Level 2- Observable inputs other than quoted prices included in Level 1, such as: ■ quoted prices for similar assets or liabilities in active markets (such as U.S. agency and government sponsored mortgage-backed securities) ■ quoted prices for identical or similar assets or liabilities in less active markets (such as certain U.S. and government agency debt securities, and corporate and municipal debt securities that trade infrequently) ■ Other inputs that are observable for substantially the full term of the asset or liability (i.e. interest rates, yield curves, prepayment speeds, default rates, etc.) ● Level 3- Valuation techniques that require unobservable inputs that are supported by little or no market activity and are significant to the fair value measurement of the asset or liability (such as pricing and discounted cash flow models that typically reflect management’s estimates of the assumptions a market participant would use in pricing the asset or liability). A description of the valuation methodologies used for assets and liabilities recorded at fair value, and for estimating fair value for financial and non-financial instruments not recorded at fair value, are set forth below. Cash and due from banks, federal funds sold, short-term investments and accrued interest receivable and payable: The carrying amount is a reasonable estimate of fair value and accordingly these are classified as Level 1. These financial instruments are not recorded at fair value on a recurring basis. Available-for-Sale Securities: The fair value of securities available for sale (carried at fair value) and held to maturity (carried at amortized cost) are determined by obtaining quoted market prices on nationally recognized securities exchanges (Level 1), or matrix pricing (Level 2), which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted market prices for the specific securities but rather by relying on the securities' relationship to other benchmark quoted prices. Other Investments: The Bank’s investment portfolio includes the Solomon Hess SBA Loan Fund totaling $4.5 million. This investment is utilized for the purposes of the Bank satisfying its CRA lending requirements. As this fund operates as a private fund, shares in the Fund are not publicly traded and therefore have no readily determinable market value. An investment in the Fund is reported in the financial statements at cost, as adjusted for income, losses, and cash distributions attributable to the investment. Loans: For variable rate loans, which reprice frequently and have no significant change in credit risk, carrying values are a reasonable estimate of fair values, adjusted for credit losses inherent in the portfolios. The fair value of fixed rate loans is estimated by discounting the future cash flows using the period end rates, estimated by using local market data, at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities, adjusted for credit losses inherent in the portfolios. As estimates are dependent on management’s observations, loans are classified as Level 3. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral-dependent impaired loans are recorded to reflect partial write-downs based on the observable market price or current appraised value of collateral. Fair values estimated in this manner do not fully incorporate an exit-price approach to fair value, but instead are based on a comparison to current market rates for comparable loans. Other Real Estate Owned: The fair value of OREO properties the Company may obtain is based on the estimated current property valuations less estimated selling costs. When the fair value is based on current observable appraised values, OREO is classified within Level2. The Company classifies the OREO within Level 3 when unobservable adjustments are made to appraised values. The Company does not record other real estate owned at fair value on a recurring basis. Deposits: The fair value of demand deposits, regular savings and certain money market deposits is the amount payable on demand at the reporting date. The fair value of certificates of deposit and other time deposits is estimated using a discounted cash flow calculation that applies interest rates currently being offered for deposits of similar remaining maturities, estimated using local market data, to a schedule of aggregated expected maturities on such deposits. The Company does not record deposits at fair value on a recurring basis. Junior Subordinated Debt: Junior subordinated debt reprices quarterly and as a result the carrying amount is considered a reasonable estimate of fair value. The Company does not record junior subordinated debt at fair value on a recurring basis. Federal Home Loan Bank Borrowings: The fair value of the advances is estimated using a discounted cash flow calculation that applies current Federal Home Loan Bank interest rates for advances of similar maturity to a schedule of maturities of such advances. The Company does not record these borrowings at fair value on a recurring basis. Off-balance sheet instruments: Fair values for the Company’s off-balance-sheet instruments (lending commitments) are based on interest rate changes and fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The Company does not record its off-balance-sheet instruments at fair value on a recurring basis. 30 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table details the financial assets measured at fair value on a recurring basis as of March 31, 2016 and December 31, 2015, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine fair value: Quoted Prices in Significant Significant (in thousands) Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of March 31, 2016 (Level 1) (Level 2) (Level 3) March 31, 2016 U.S. Government agency bonds $ - $ 4,989 $ - $ 4,989 U.S. Government agency mortgage- backed securities - 12,849 - 12,849 Corporate bonds - 8,897 - 8,897 Subordinated Notes - 2,000 - 2,000 Securities available for sale $ - $ 28,735 $ - $ 28,735 Quoted Prices in Significant Significant Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of December 31, 2015 (Level 1) (Level 2) (Level 3) December 31, 2015 U.S. Government agency bonds $ - $ 4,954 $ - $ 4,954 U.S. Government agency mortgage- backed securities - 13,413 - 13,413 Corporate bonds - 9,010 - 9,010 Subordinated Notes - 2,000 - 2,000 Securities available for sale $ - $ 29,377 $ - $ 29,377 There were no transfers of assets between levels 1, 2 or 3 as of March 31, 2016 or December 31, 2015. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). 31 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following reflects financial assets measured at fair value on a non-recurring basis as of March 31, 2016 and December 31, 2015, segregated by the level of the valuation inputs within the fair value hierarchy utilized: Quoted Prices in Significant Significant (in thousands) Active Markets Observable Unobservable for Identical Assets Inputs Inputs Balance Asset Description (Level 1) (Level 2) (Level 3) March 31, 2016 Impaired loans $ - $ - $ 2,240 $ 2,240 December 31, 2015 Impaired loans $ - $ - $ 363 $ 363 (dollars in thousands) Quantitative Information about Level 3 Fair Value Measurements Asset Description Fair Value Valuation Technique Unobservable Input Range (Weighted Average ) March 31, 2016 Impaired loans $ 2,240 Appriased Value of Collateral (1) Liquidation Costs (2) 14% - 23% (16%) December 31, 2015 Impaired loans $ 363 Appraised Value of Collateral (1) Liquidation Costs (2) 8% (8%) Fair value is generally determined through independent appraisals of the underlying collateral, which include Level 3 inputs that are not identifiable. Appraisals may be adjusted by management for qualitative factors such as economic conditions and estimated liquidation expenses. The range and weighted average of qualitative factors such as economic conditions and estimated liquidation expenses are presented as a percent of the appraised value. The Company discloses fair value information about financial instruments, whether or not recognized in the consolidated balance sheet, for which it is practicable to estimate that value. Certain financial instruments are excluded from disclosure requirements and, accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. The estimated fair value amounts have been measured as of March 31, 2016 and December 31, 2015 and have not been reevaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair value of these financial instruments subsequent to the respective reporting dates may be different than amounts reported on those dates. 32 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The information presented should not be interpreted as an estimate of the fair value of the Company since a fair value calculation is only required for a limited portion of the Company’s assets and liabilities. Due to the wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Company’s disclosures and those of other bank holding companies may not be meaningful. The following is a summary of the carrying amounts and estimated fair values of the Company’s financial instruments not measured and not reported at fair value on the consolidated balance sheets at March 31, 2016 and December 31, 2015: March 31, 2016 December 31, 2015 (in thousands) Fair Value Carrying Estimated Carrying Estimated Hierarchy Amount Fair Value Amount Fair Value Financial Assets: Cash and noninterest bearing balances due from banks Level 1 $ 2,931 $ 2,931 $ 2,588 $ 2,588 Interest-bearing deposits due from banks Level 1 64,075 64,075 82,812 82,812 Other investments Level 2 4,450 4,450 4,450 4,450 Federal Reserve Bank stock Level 2 2,099 2,099 2,075 2,075 Federal Home Loan Bank stock Level 2 6,570 6,570 6,570 6,570 Loans receivable, net Level 3 479,936 481,893 479,127 478,160 Accrued interest receivable Level 2 2,075 2,075 2,010 2,010 Financial Liabilities: Demand deposits Level 2 $ 79,483 $ 79,483 $ 85,065 $ 85,065 Savings deposits Level 2 120,051 120,051 108,658 108,658 Money market deposits Level 2 19,007 19,007 19,522 19,522 NOW accounts Level 2 28,913 28,913 28,684 28,684 Time deposits Level 2 145,010 144,775 156,964 156,363 Brokered Deposits Level 1 33,173 33,177 48,154 48,062 FHLB Borrowings Level 2 134,900 134,900 132,000 131,903 Subordinated debentures Level 2 8,248 8,248 8,248 8,248 Note Payable Level 3 1,893 1,829 1,939 1,904 Accrued interest payable Level 2 586 586 532 532 The Company assumes interest rate risk (the risk that general interest rate levels will change) as a result of its normal operations. As a result, the fair values of the Company’s financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Company. Management attempts to match maturities of assets and liabilities to the extent possible to mitigate interest rate risk. However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment. Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment. Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Company’s overall interest rate risk. 33 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Off-balance sheet instruments Loan commitments on which the committed interest rate is less than the current market rate were insignificant at March 31, 2016 and December 31, 2015. The estimated fair value of fee income on letters of credit at March 31, 2016 and December 31, 2015 was also insignificant. Note 13:Recent Accounting Pronouncements Recently Issued Accounting Standards Updates ASU 2014-09: In May 2014, the FASB issued ASU 2014-09, "Revenue from Contracts with Customers (Topic 660): Summary and Amendments that Create Revenue from Contracts with Customers (Topic 606) and Other Assets and Deferred Costs – Contracts with Customers (Subtopic 340-40)." The purpose of this guidance is to clarify the principles for recognizing revenue. The guidance in this update supersedes the revenue recognition requirements in ASC Topic 605, Revenue Recognition, and most industry-specific guidance throughout the industry topics of the codification. For public companies, early adoption of the update will be effective for interim and annual periods beginning after December 15, 2016. For public companies that elect to defer the update, adoption will be effective for interim and annual periods beginning after December 15, 2017. The Company is currently assessing the impact that this guidance will have on its consolidated financial statements, but does not expect a material impact. In August 2015, the FASB issued ASU 2015-14, Revenue from Contracts with customers (Topic 606): Deferral of the Effective Date . The guidance in this ASU is now effective for annual reporting periods beginning after December15, 2017, including interim reporting periods within that reporting period. The Company does not expect this ASU to have a significant impact on its financial condition or results of operations. In March, 2016 the FASB issued ASU 2016-08 Revenue from contracts with customers (Topic 606): Principle versus Agent Considerations. The guidance in this update is tended to improve the operability and understandability of the implementation guidance on principle versus agent considerations. This update does not change the effective date. The Company is currently evaluating the impact this ASU will have on its financial condition and results of operations. ASU 2014-14 : In August 2014, the FASB issued ASU 2014-14, "Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40): Classification of Certain Government-Guaranteed Mortgage Loans upon Foreclosure - a consensus of the FASB Emerging Issues Task Force." The amendments in this Update address a practice issue related to the classification of certain foreclosed residential and nonresidential mortgage loans that are either fully or partially guaranteed under government programs. Specifically, creditors should reclassify loans that meet certain conditions to "other receivables" upon foreclosure, rather than reclassifying them to other real estate owned (OREO). The separate other receivable recorded upon foreclosure is to be measured based on the amount of the loan balance (principal and interest) the creditor expects to recover from the guarantor. The ASU was effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. For all other entities, the amendments are effective for annual periods ending after December 15, 2015, and interim periods beginning after December 15, 2015. The Company adopted ASU 2014-14 effective January 1, 2015. The adoption of ASU 2014-14 did not have a material effect on the Company's consolidated financial statements. 34 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) ASU 2016-01 : In January 2016, the FASB issued Accounting Standards Update ("ASU") No. 2016-01, Financial Instruments - Overall.
